Garland, J.
This suit is brought by the tutrix of the minor heirs of William G. Sanders, deceased, against the administrator of the succession, and his security, to remove the former from office, and to compel a settlement of his account. There was a judgment of dismissal, and the plaintiff has appealed. In this court the defendants have excepted to our jurisdiction, on the ground that it does not appear that a sum exceeding $300 is in controversy. From the record we cannot ascertain the amount of the succession, and are unable to say what is the sum the parties are litigating abouty It is the business of the appellant to show that she is entitled to an appeal, and having failed to do so, her cause must be dismissed.

Appeal dismissed.